The suit was for commissions on sales of real property. The judgment was for plaintiff. No question of law is presented. The decision must rest on a question of fact. The record shows that the witnesses were examined orally before the court, and the judge had the benefit of observing their manner and demeanor and the better opportunity to pass upon the credibility of the testimony. His finding has the force of a verdict by a jury. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker Corp., 196 Ala. 422, 72 So. 54; Andrews v. Grey, 74 So. 62;1 Cole v. A. G. S. R. R. Co., 201 Ala. 193,77 So. 719; Veid v. Roberts, 200 Ala. 576, 76 So. 934; Ray v. Watkins, 203 Ala. 683, 85 So. 25.
The court had the witnesses before him, and after hearing and considering their testimony found that plaintiff had brought about the sales in question and was entitled to the commissions in the sum indicated. There are tendencies of the evidence to support such judgment. Having examined the record, we are of opinion that the judgment rendered should be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.
1 199 Ala. 152.